UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

een week te meena ee

WYO ye ER”
US oe SNy

PTR RU tn vrs
ARS ROE

OU is GREE

 

Anastasia Vitkina,

Plaintiff,
—V—
Abraham Benalloul,

Defendant.

boson

 

 

 

“Nov 2 4 2019”

gp ee
#

 

19-cv-3262 (AJN)

ORDER

 

 

ALISON J. NATHAN, District Judge:

An initial pretrial conference in the above-captioned action is scheduled for November

21, 2019 at 3 p.m. Dkt. No. 12. The parties were instructed to submit via ECF a proposed case

management plan and joint letter no later than seven days before the conference, or November

14,2019. Dkt. No. 8. The Court has only received a proposed case management plan. The

parties are therefore ordered to submit their joint letter no later than 12:00 p.m. on November 21,

2019.

SO ORDERED.

\\
Dated: November 2 , 2019
New York, New York

al

   

   

 
 

 

 

AWISON J. NATHAN
"United States District Judge

 

 
